Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 1 of 18




                                EXHIBIT 1
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 2 of 18




                                         Taxable Costs – Exhibit 1
                                      Fees of the Clerk – 28 U.S.C. § 1920(1)

    Bill Date         Narrative                                                       Billed Amt   Bill Num

    6/17/2014         Application for pro hac vice fee (Justin Nelson, Drew Hansen,   $225.00      21454234
                      and Patrick Bageant)
    11/12/2014        Application for pro hac vice fee (Edgar Sargent)                $75.00       21632636
    1/24/2019         Application for pro hac vice fee (Armstead Lewis)               $75.00       44761953
    Total                                                                             $375.00




                                                         1
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 3 of 18



                 Fees for Printed or Electronically Recorded Transcripts – 28 U.S.C. § 1920(2)

      Service         Bill Date                       Narrative                        Billed Amt   Bill Num
       Date
    11/19/2014                    VENDOR: Veritext LLC; INVOICE#: FLA2182827;          $3,405.81    21690270
                                  DATE: 11/19/2014 ‐ Deposition Transcripts for
                                  Raul Plaza as 30(B)(6); Rodrigo Franco as 30(B)(6)
                                  and Rodrigo Franco Individually
    12/1/2014     1/23/2015       VENDOR: NANCY BAUER; INVOICE#: 00000710;             $51.30       268906
                                  DATE: 12/1/2014 ‐ Transcript of summary
                                  judgment hearing, 11/24/14.
    12/6/2014                     VENDOR: Veritext LLC; INVOICE#: FLA2194523;          $1,240.00    21690268
                                  DATE: 12/6/2014 ‐ Videos ‐ Depositions on
                                  11/11/14 of Raul Plaza as 30(B)(6); Rodrigo
                                  Franco as 30(B)(6) and Rodrigo Franco
                                  Individually
    12/8/2014     1/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;                 $1,366.15    268906
                                  INVOICE#: ESQ222871; DATE: 12/8/2014 ‐
                                  Transcript of Elizabeth Baicy deposition,
                                  12/08/14.
    12/8/2014     1/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;                 $361.05      268906
                                  INVOICE#: ESQ222896; DATE: 12/8/2014 ‐
                                  Transcript of Fan Jin deposition, 12/08/14.
    12/9/2014     1/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;                 $1,193.95    268906
                                  INVOICE#: ESQ223955; DATE: 12/9/2014 ‐
                                  Transcript of Anthony Martinelli deposition,
                                  12/09/14.
    12/9/2014     1/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;                 $819.90      268906
                                  INVOICE#: ESQ223942; DATE: 12/9/2014 ‐
                                  Transcript of Nathaniel Fuller deposition,
                                  12/09/14.
    12/21/2014                    VENDOR: Veritext LLC; INVOICE#: FLA2206924;          $959.00      21690269
                                  DATE: 12/21/2014 ‐ Videos of Depositions: Raul
                                  Plaza as 30(B)(6); Rodrigo Franco as 30(B)(6) and
                                  Rodrigo Franco Individually
    12/29/2014                    VENDOR: J M Court Reporting Inc; INVOICE#:           $465.60      21690377
                                  2014273; DATE: 12/29/2014 ‐ 12/17/14 Hearing
                                  Transcript
    12/30/2014                    VENDOR: Trial Reporters Inc; INVOICE#:               $4,420.48    21702156
                                  00000009; DATE: 12/30/2014 ‐ December 30,
                                  2014 Transcript of Evidentiary Hearing on
                                  Preliminary Injunction
    1/1/2015      3/24/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;           $382.49      269583
                                  INVOICE#: FLA2207211; DATE: 1/1/2015 ‐
                                  Certified transcript of Sundeep Gupta, 12/22/14.
    1/1/2015      3/24/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;           $959.00      269583
                                  INVOICE#: FLA2206925; DATE: 1/1/2015 ‐




                                                        2
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 4 of 18



      Service         Bill Date                      Narrative                       Billed Amt    Bill Num
       Date
                                  Transcript of Rual Plaza, Rodrigo Franco 30()b)(6)
                                  and individual, 12/29/14.
    2/25/2015     7/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;               ($1,366.15)   270931
                                  INVOICE#: ESQ222871; DATE: 12/8/2014 ‐
                                  Transcript of Elizabeth Baicy deposition,
                                  12/08/14.
    2/25/2015     7/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;               ($1,193.95)   270931
                                  INVOICE#: ESQ223955; DATE: 12/9/2014 ‐
                                  Transcript of Anthony Martinelli deposition,
                                  12/09/14.
    2/25/2015     7/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;               ($361.05)     270931
                                  INVOICE#: ESQ222896; DATE: 12/8/2014 ‐
                                  Transcript of Fan Jin deposition, 12/08/14.
    2/25/2015     7/23/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;               ($819.90)     270931
                                  INVOICE#: ESQ223942; DATE: 12/9/2014 ‐
                                  Transcript of Nathaniel Fuller deposition,
                                  12/09/14.
    3/18/2015                     VENDOR: Certified Reporting Inc; INVOICE#:         $97.00        21771089
                                  00202231; DATE: 3/18/2015 ‐ Transcript of
                                  03/06/15 hearing
    5/27/2015     11/5/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.; $1,094.32             272258
                                  INVOICE#: FLA2331189; DATE: 5/27/2015 ‐
                                  Transcript, exhibits, etc for Malachy Moynihan
    5/29/2015     11/5/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.; $1,043.74             272258
                                  INVOICE#: FLA2335051; DATE: 5/29/2015 ‐
                                  Original & certified transcript of Fabio Vasco;
                                  attendance fee; exhibits; shipping and handling.
    6/4/2015      11/4/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;         $708.75       271979
                                  INVOICE#: FLA2336471; DATE: 6/4/2015 ‐ Video
                                  transcript for Malachy Moynihan
    6/4/2015                      VENDOR: Trial Reporters Inc; INVOICE#:             $600.00       21860945
                                  INV060415; DATE: 6/4/2015 ‐ Court Reporter
                                  Fee: May 22, 2015 discovery hearing
    6/10/2015     11/4/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;               $1,618.38     271981
                                  INVOICE#: INV0518849; DATE: 6/10/2015 ‐
                                  Transcript of Neil Lindsay deposition.
    6/16/2015     9/9/2015        VENDOR: VERITEXT CORPORATE SERVICES, INC.;         $2,098.96     271408
                                  INVOICE#: FLA2347888; DATE: 6/16/2015 ‐
                                  Transcript for Ferdinand Toro 30(b)(6) and
                                  Ferdinand Toro (individual).
    6/17/2015     9/9/2015        VENDOR: ESQUIRE DEPOSITION SERVICES;               $470.50       271408
                                  INVOICE#: INV0521271; DATE: 6/17/2015 ‐
                                  Transcripts, handling fee; pdf/ptx; condensed
                                  transcript; exhibits and witness read packet.




                                                       3
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 5 of 18



      Service         Bill Date                   Narrative                      Billed Amt   Bill Num
       Date
    6/17/2015     9/9/2015   VENDOR: VERITEXT CORPORATE SERVICES, INC.;          $1,372.25    271408
                             INVOICE#: FLA2350067; DATE: 6/17/2015 ‐
                             Video of deposition of Fabio Vasco.
    6/18/2015     9/9/2015   VENDOR: ESQUIRE DEPOSITION SERVICES;                $739.95      271408
                             INVOICE#: INV0522368; DATE: 6/18/2015 ‐
                             Transcript, work index; surcharge video; handling
                             fee; rough ASCII; exhibit tabs; condensed
                             transcript; digital transcript; shipping.
    6/22/2015     9/9/2015   VENDOR: VERITEXT CORPORATE SERVICES, INC.;          $1,727.84    271409
                             INVOICE#: FLA2353598; DATE: 6/22/2015 ‐
                             Transcript, attendance fee, exhibits, etc. for
                             deposition of Estefano Isaias.
    6/26/2015     9/16/2015 VENDOR: VERITEXT CORPORATE SERVICES, INC.;           $1,134.26    271523
                             INVOICE#: FLA2358487; DATE: 6/26/2015 ‐
                             Transcript, attendance fee, exhibits, etc. for
                             deposition of Rodrigo Franco.
    6/28/2015     9/16/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $502.29      271523
                             INVOICE#: INV0526933; DATE: 6/28/2015 ‐
                             Transcript, 3 day expedite, handling fee, rough
                             ASCII, condensed transcript for Dana Northcott.
    6/30/2015     11/4/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $1,259.48    271979
                             INVOICE#: INV0528483; DATE: 6/30/2015 ‐
                             Deposition transcript of Neil Lindsay
    7/2/2015      8/31/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $228.50      271339
                             INVOICE#: INV0529985; DATE: 7/2/2015 ‐
                             Synchronized video of Fan Jin deposition
    7/3/2015      8/31/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $442.60      271339
                             INVOICE#: INV0530322; DATE: 7/3/2015 ‐
                             Deposition of Fan Jin
    7/7/2015      8/31/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $118.75      271339
                             INVOICE#: INV0531766; DATE: 7/7/2015 ‐
                             Synchronized video of Dana Northcott deposition
    7/7/2015      10/15/2015 VENDOR: VERITEXT CORPORATE SERVICES, INC.;          $848.25      271845
                             INVOICE#: FLA2364320; DATE: 7/7/2015 ‐ Video
                             fee, additional hours, media and cloud storage;
                             transcript and shipping and handling of 30(b)(6)
                             deposition or Rodrigo Franco
    7/9/2015      8/31/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $797.83      271339
                             INVOICE#: INV0533301; DATE: 7/9/2015 ‐
                             Deposition fo Charlotte Maines
    7/11/2015     8/31/2015 VENDOR: ESQUIRE DEPOSITION SERVICES;                 $357.50      271339
                             INVOICE#: INV0534214; DATE: 7/11/2015 ‐
                             Synchronized video deposition of Charlotte
                             Maines




                                                    4
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 6 of 18



      Service         Bill Date                     Narrative                     Billed Amt   Bill Num
       Date
    7/13/2015     8/31/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;      $1,491.25    271339
                                  INVOICE#: FLA2370791; DATE: 7/13/2015 ‐
                                  Video deposition of Ferdinand Toro
    7/22/2015     8/31/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;            $669.05      271339
                                  INVOICE#: INV0543203; DATE: 7/22/2015 ‐
                                  transcript of Kinley Pearsall
    7/24/2015     8/31/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;      $2,357.70    271339
                                  INVOICE#: FLA2381416; DATE: 7/24/2015 ‐
                                  Deposition of Linda Williams
    7/27/2015     8/31/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;      $875.25      271339
                                  INVOICE#: FLA2381822; DATE: 7/27/2015 ‐
                                  Video deposition of Estefano Isaias
    8/5/2015      8/31/2015       VENDOR: VERITEXT CORPORATE SERVICES, INC.;      $1,593.75    271339
                                  INVOICE#: FLA2391357; DATE: 8/5/2015 ‐
                                  Deposition video of Linda Williams
    8/21/2015     11/20/2015      VENDOR: ESQUIRE DEPOSITION SERVICES;            $323.50      272256
                                  INVOICE#: INV0568161; DATE: 8/21/2015 ‐
                                  Video of Kinley Pearsall deposition.
    8/21/2015     11/20/2015      VENDOR: ESQUIRE DEPOSITION SERVICES;            $273.00      272256
                                  INVOICE#: INV0568259; DATE: 8/21/2015 ‐
                                  Video of Amitabh Singh
    8/21/2015     11/20/2015      VENDOR: ESQUIRE DEPOSITION SERVICES;            $190.00      272256
                                  INVOICE#: INV0568153; DATE: 8/21/2015 ‐
                                  Video of Kevin Keith deposition
    8/27/2015     11/20/2015      VENDOR: VIDEO COURT REPORTING INC;              $637.50      272256
                                  INVOICE#: 6051; DATE: 8/27/2015 ‐ Videos of
                                  Sarel and Gannon depositions
    9/11/2015     9/30/2015       VENDOR: NATIONAL REPORTING SERVICE INC;         $1,185.80    271643
                                  INVOICE#: 33917; DATE: 9/11/2015 ‐ Deposition
                                  of Dan Sarel.
    9/11/2015     9/30/2015       VENDOR: NATIONAL REPORTING SERVICE INC;         $541.70      271643
                                  INVOICE#: 33919; DATE: 9/11/2015 ‐ Video
                                  deposition of Patrick Gannon.
    9/15/2015     9/30/2015       VENDOR: ESQUIRE DEPOSITION SERVICES;            $802.00      271643
                                  INVOICE#: INV0583998; DATE: 9/15/2015 ‐
                                  Deposition of Peter Lehman
    9/17/2015                     VENDOR: Lisa Edwards; INVOICE#: 00043278;       $523.80      21981707
                                  DATE: 9/17/2015 ‐ Transcript of the digitally
                                  recorded Discovery Hearing held before
                                  Magistrate Judge Goodman on 09/16/15
    9/30/2015     11/25/2015      VENDOR: VERITEXT CORPORATE SERVICES, INC.;      $2,442.10    272255
                                  INVOICE#: FLA2437100; DATE: 9/30/2015 ‐
                                  Deposition of Jesse David, 09/30/15.




                                                     5
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 7 of 18



      Service         Bill Date                Narrative                     Billed Amt   Bill Num
       Date
    10/8/2015  11/25/2015 VENDOR: VERITEXT CORPORATE SERVICES, INC.;         $1,162.75    272295
                          INVOICE#: FLA2441863; DATE: 10/8/2015 ‐
                          Video of J. David deposition, 10/08/15.
    10/12/2015 11/25/2015 VENDOR: VERITEXT CORPORATE SERVICES, INC.;         $2,605.86    272295
                          INVOICE#: FLA2444552; DATE: 10/12/2015 ‐
                          Deposition of Thomas Maronick
    10/28/2015 11/25/2015 VENDOR: VERITEXT CORPORATE SERVICES, INC.;         $1,429.75    272295
                          INVOICE#: FLA2459884; DATE: 10/28/2015 ‐
                          Video of T. Maronick Deposition.
    12/2/2015             VENDOR: Lisa Edwards; INVOICE#: 00043297;          $1,464.70    22084572
                          DATE: 12/2/2015 ‐ Transcript of Sealed
                          Omnibus Motion Hearing on 12/01/15
    5/18/2016             VENDOR: Clerk, US Court of Appeals 11th Circuit;   $30.00       22258795
                          INVOICE#: INV051816; DATE: 5/18/2016 ‐ CD
                          recording of May 17, 2016 oral argument
    Total                                                                    $49,744.29




                                                 6
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 8 of 18



             Fees and Disbursements for Printing (Black and White Prints) – 28 U.S.C. § 1920(3)

     Service Date      Bill Date           Narrative       Number of    Cost per   Billed Amt     Bill Num
                                                             Prints      Print
    5/30/2014         9/19/2014    Print                   496                     $49.60         267379
                                                                       0.10
    6/6/2014          9/19/2014    Print                   38                      $3.80          267379
                                                                       0.10
    6/13/2014         9/19/2014    Print                   587                     $58.70         267379
                                                                       0.10
    6/23/2014         9/19/2014    Print                   1185                    $118.50        267379
                                                                       0.10
    7/2/2014          9/19/2014    Print                   70                      $7.00          267379
                                                                       0.10
    7/17/2014         9/19/2014    Print                   59                      $5.90          267379
                                                                       0.10
    7/22/2014         9/19/2014    Print                   86                      $8.60          267379
                                                                       0.10
    9/15/2014         10/24/2014   Print                   111                     $11.10         267759
                                                                       0.10
    9/22/2014         10/24/2014   Print                   329                     $32.90         267759
                                                                       0.10
    9/26/2014         10/24/2014   Print                   140                     $14.00         267759
                                                                       0.10
    10/7/2014         11/20/2014   Print                   30                      $3.00          268144
                                                                       0.10
    10/17/2014        11/20/2014   Print                   124                     $12.40         268144
                                                                       0.10
    10/24/2014        11/20/2014   Print                   1172                    $117.20        268144
                                                                       0.10
    10/31/2014        11/20/2014   Print                   1061                    $106.10        268144
                                                                       0.10
    11/7/2014         12/11/2014   Print                   446                     $44.60         268435
                                                                       0.10
    11/14/2014        12/11/2014   Print                   150                     $15.00         268435
                                                                       0.10
    11/21/2014        12/11/2014   Print                   20                      $2.00          268435
                                                                       0.10
    12/2/2014         2/20/2015    Print                   371                     $37.10         269215
                                                                       0.10




                                                       7
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 9 of 18



     Service Date      Bill Date           Narrative       Number of    Cost per   Billed Amt   Bill Num
                                                             Prints      Print
    12/11/2014        2/20/2015    Print                   186                     $18.60       269215
                                                                       0.10
    12/15/2014        2/20/2015    Print                   47                      $4.70        269215
                                                                       0.10
    12/22/2014        2/20/2015    Print                   50                      $5.00        269215
                                                                       0.10
    4/23/2015         7/22/2015    Print                   24                      $2.40        270950
                                                                       0.10
    5/8/2015          7/22/2015    Print                   310                     $31.00       270950
                                                                       0.10
    5/21/2015         7/22/2015    Print                   224                     $22.40       270950
                                                                       0.10
    5/26/2015         7/22/2015    Print                   105                     $10.50       270950
                                                                       0.10
    5/29/2015         7/22/2015    Print                   35                      $3.50        270950
                                                                       0.10
    6/8/2015          7/22/2015    Print                   25                      $2.50        270950
                                                                       0.10
    6/12/2015         7/22/2015    Print                   152                     $15.20       270950
                                                                       0.10
    6/19/2015         7/22/2015    Print                   975                     $97.50       270950
                                                                       0.10
    7/2/2015          8/28/2015    Print                   10                      $1.00        271307
                                                                       0.10
    7/6/2015          8/28/2015    Print                   762                     $76.20       271307
                                                                       0.10
    7/15/2015         8/28/2015    Print                   21                      $2.10        271307
                                                                       0.10
    7/17/2015         8/28/2015    Print                   863                     $86.30       271307
                                                                       0.10
    7/28/2015         8/28/2015    Print                   291                     $29.10       271307
                                                                       0.10
    8/3/2015          9/23/2015    Print                   279                     $27.90       271599
                                                                       0.10
    8/10/2015         9/23/2015    Print                   908                     $90.80       271599
                                                                       0.10
    8/31/2015         9/23/2015    Print                   890                     $89.00       271599
                                                                       0.10




                                                       8
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 10 of
                                       18


    Service Date       Bill Date           Narrative       Number of    Cost per   Billed Amt   Bill Num
                                                             Prints      Print
    9/4/2015          10/23/2015   Print                   345                     $34.50       271943
                                                                       0.10
    9/11/2015         10/23/2015   Print                   1412                    $141.20      271943
                                                                       0.10
    9/18/2015         10/23/2015   Print                   2665                    $266.50      271943
                                                                       0.10
    9/29/2015         10/23/2015   Print                   553                     $55.30       271943
                                                                       0.10
    10/2/2015         11/23/2015   Print                   175                     $17.50       272279
                                                                       0.10
    10/12/2015        11/23/2015   Print                   829                     $82.90       272279
                                                                       0.10
    10/26/2015        11/23/2015   Print                   15                      $1.50        272279
                                                                       0.10
    10/30/2015        11/23/2015   Print                   173                     $17.30       272279
                                                                       0.10
    12/14/2015        12/31/2015   Print                   36                      $3.60        272791
                                                                       0.10
    4/18/2016         5/23/2016    Print                   2158                    $215.80      274335
                                                                       0.10
    4/22/2016         5/23/2016    Print                   25                      $2.50        274335
                                                                       0.10
    5/3/2016          6/29/2016    Print                   688                     $68.80       274654
                                                                       0.10
    5/9/2016          6/29/2016    Print                   168                     $16.80       274654
                                                                       0.10
    9/27/2018         10/24/2018   Print                   232                     $23.20       283284
                                                                       0.10
    9/28/2018         10/24/2018   Print                   773                     $77.30       283284
                                                                       0.10
    11/5/2018         12/29/2018   Print                   56                      $5.60        284040
                                                                       0.10
    1/3/2019          6/28/2019    Print                   101                     $10.10       286148
                                                                       0.10
    Total                                                                          $2,303.60




                                                       9
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 11 of
                                       18


                      Fees and Disbursements for Printing (Color Prints) – 28 U.S.C. § 1920(3)

    Service Date        Bill Date         Narrative             Number of    Cost per   Billed Amt   Bill Num
                                                                  Prints      Print
    5/8/2015           7/22/2015     Color Print Charges        5                       $5.00        270950
                                                                            1.00
    5/26/2015          7/22/2015     Color Print Charges        16                      $16.00       270950
                                                                            1.00
    5/29/2015          7/22/2015     Color Print Charges        5                       $5.00        270950
                                                                            1.00
    6/19/2015          7/22/2015     Color Print Charges        1                       $1.00        270950
                                                                            1.00
    7/15/2015          8/28/2015     Color Print Charges        3                       $3.00        271307
                                                                            1.00
    7/17/2015          8/28/2015     Color Print Charges        13                      $13.00       271307
                                                                            1.00
    7/20/2015          8/28/2015     Color Print Charges        31                      $31.00       271307
                                                                            1.00
    7/28/2015          8/28/2015     Color Print Charges        6                       $6.00        271307
                                                                            1.00
    8/3/2015           9/23/2015     Color Print Charges        6                       $6.00        271599
                                                                            1.00
    8/10/2015          9/23/2015     Color Print Charges        91                      $91.00       271599
                                                                            1.00
    9/18/2015          10/23/2015    Color Print Charges        124                     $124.00      271943
                                                                            1.00
    9/29/2015          10/23/2015    Color Print Charges        57                      $57.00       271943
                                                                            1.00
    10/2/2015          11/23/2015    Color Print Charges        140                     $140.00      272279
                                                                            1.00
    10/12/2015         11/23/2015    Color Print Charges        2                       $2.00        272279
                                                                            1.00
    10/19/2015         11/23/2015    Color Print Charges        271                     $271.00      272279
                                                                            1.00
    10/30/2015         11/23/2015    Color Print Charges        276                     $276.00      272279
                                                                            1.00
    12/14/2015         12/31/2015    Color Print Charges        8                       $8.00        272791
                                                                            1.00
    1/7/2016           4/28/2016     Color Print Charges        34                      $34.00       274032
                                                                            1.00




                                                           10
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 12 of
                                       18


    Service Date       Bill Date        Narrative             Number of    Cost per   Billed Amt   Bill Num
                                                                 Prints     Print
    4/22/2016         5/23/2016    Color Print Charges        21                      $21.00       274335
                                                                          1.00
    5/3/2016          6/29/2016    Color Print Charges        1298                    $1,298.00    274654
                                                                          1.00
    5/9/2016          6/29/2016    Color Print Charges        5                       $5.00        274654
                                                                          1.00
    9/27/2018         10/24/2018   Color Print Charges        37                      $37.00       283284
                                                                          1.00
    9/28/2018         10/24/2018   Color Print Charges        235                     $235.00      283284
                                                                          1.00
    Total                                                                             $2,685.00




                                                         11
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 13 of
                                       18


    Fees for the Costs of Making Copies of Any Materials Where the Copies are Necessarily Obtained for
                           Use (Black and White Photocopies) – 28 U.S.C. § 1920(4)

    Service Date      Bill Date    Narrative                Number of   Cost per   Billed Amt   Bill Num
                                                            Copies      Copy
    11/7/2014         12/11/2014   Photo Copy;              193                    $19.30       268435
                                   Reproduction Copy                    $0.10
                                   Charges
    11/14/2014        12/11/2014   Photo Copy;              79                     $7.90        268435
                                   Reproduction Copy                    $0.10
                                   Charges
    11/25/2014                     Job Id – 3620;           172         $0.10      $17.20       21645285
                                   Amazon’s response
                                   to the motion for
                                   preliminary
                                   injunction and
                                   declarations with
                                   exhibits
    1/26/2015         2/26/2015    Photo Copy;              7                      $0.70        269214
                                   Reproduction Copy                    $0.10
                                   Charges
    6/5/2015          7/22/2015    Reproduction Copy        1462                   $146.20      270950
                                   Charges                              $0.10
    9/30/2015         10/23/2015   Reproduction Copy        996                    $99.60       271943
                                   Charges                              $0.10
    4/19/2016         5/23/2016    Reproduction Copy        12                     $1.20        274335
                                   Charges                              $0.10
    Total                                                                          $292.10




                                                       12
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 14 of
                                       18


    Fees for the Costs of Making Copies of Any Materials Where the Copies are Necessarily Obtained for
                               Use (Color Photocopies) – 28 U.S.C. § 1920(4)

    Service Date      Bill Date    Narrative             Number of   Cost per    Billed Amt   Bill Num
                                                         Copies      Copy
    9/30/2015         10/23/2015   Color Reproduction    186                     $186.00      271943
                                   Copy Charges                      1.00
    Total                                                                        $186.00




                                                    13
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 15 of
                                       18


    Fees for the Costs of Making Copies of Any Materials Where the Copies are Necessarily Obtained for
                           Use (Outside Photocopy Services) – 28 U.S.C. § 1920(4)

       Date           Bill Date   Narrative                                          Billed Amt    Bill Num
    10/8/2014                     VENDOR: Judicial Research & Retrieval Services;   $205.44       21628876
                                  INVOICE#: JR608530; DATE: 10/8/2014 ‐ Copy
                                  of court file case#F10‐2282; Rodrigo Franco
    11/1/2014     12/15/2014      VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $419.25       268469
                                  SOLUTIO; INVOICE#: 2000526; DATE: 11/1/2014
                                  ‐ Blowbacks; CD Master, 10/24/14.
    11/1/2014     12/15/2014      VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $32.91        268469
                                  SOLUTIO; INVOICE#: 2000665; DATE: 11/1/2014
                                  ‐ Blowbacks; digital prints (documents for
                                  attorney review), 10/29/14.
    11/1/2014     12/15/2014      VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $90.93        268469
                                  SOLUTIO; INVOICE#: 2000682; DATE: 11/1/2014
                                  ‐ Heavy litigation copy (documents for D.
                                  Hansen review), 10/29/14.
    11/12/2014 12/15/2014         VENDOR: DOCU 3 SOULTIONS, INC.; INVOICE#:         $380.04       268469
                                  8381; DATE: 11/12/2014 ‐ Light litigation
                                  copies, file folders, 1/12/14.
    12/18/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $46.33        268906
                                  SOLUTIO; INVOICE#: 2001780; DATE:
                                  12/18/2014 ‐ Blowbacks/tabs, 12/18/14.
    12/18/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $77.29        268906
                                  SOLUTIO; INVOICE#: 2001781; DATE:
                                  12/18/2014 ‐ Blowbacks/stapled; digital color
                                  print, 12/18/14.
    12/18/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $780.92       268906
                                  SOLUTIO; INVOICE#: 2001782; DATE:
                                  12/18/2014 ‐ Blowbacks/stapled; digital color
                                  prints; custom tabs; tabs; red wells, 12/18/14.
    12/18/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $382.77       268906
                                  SOLUTIO; INVOICE#: 2001783; DATE:
                                  12/18/2014 ‐ Blowbacks/stapled; digital color
                                  prints; tabs, 12/18/14.
    12/18/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $35.61        268906
                                  SOLUTIO; INVOICE#: 2001784; DATE:
                                  12/18/2014 ‐ Blowbacks/stapled, 12/18/14.
    12/18/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $1,137.27     268906
                                  SOLUTIO; INVOICE#: 2001788; DATE:
                                  12/18/2014 ‐ Blowbacks/stapled; digital color
                                  prints; tabs; CD Master, 12/18/14.
    12/19/2014 1/23/2015          VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA          $142.46       268906
                                  SOLUTIO; INVOICE#: 2001797; DATE:
                                  12/19/2014 ‐ Blowbacks/stapled, 12/19/14.




                                                      14
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 16 of
                                       18


       Date        Bill Date Narrative                                        Billed Amt    Bill Num
    1/1/2015      3/24/2015  VENDOR: LIGHTHOUSE LEGAL COPY LLC ‐ DATA        $343.80       269583
                             SOLUTIO; INVOICE#: 2001897; DATE: 1/1/2015
                             ‐ Blowbacks; color copies; tabs; red wells,
                             12/23/14.
    1/13/2015     3/24/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2002272;        $674.61       269583
                             DATE: 1/13/2015 ‐ Blowbacks, color copies,
                             custom tabs, coil binding, 01/13/15.
    2/25/2015     7/23/2015 Cancellation of: VENDOR: LIGHTHOUSE LEGAL        ($780.92)     270931
                             COPY LLC ‐ DATA SOLUTIO; INVOICE#: 2001782;
                             DATE: 12/18/2014 ‐ Blowbacks/stapled; digital
                             color prints; custom tabs; tabs; red wells,
                             12/18/14.
    2/25/2015     7/23/2015 Cancellation of: VENDOR: LIGHTHOUSE LEGAL        ($382.77)     270931
                             COPY LLC ‐ DATA SOLUTIO; INVOICE#: 2001783;
                             DATE: 12/18/2014 ‐ Blowbacks/stapled; digital
                             color prints; tabs, 12/18/14.
    2/25/2015     7/23/2015 Cancellation of: VENDOR: LIGHTHOUSE LEGAL        ($35.61)      270931
                             COPY LLC ‐ DATA SOLUTIO; INVOICE#: 2001784;
                             DATE: 12/18/2014 ‐ Blowbacks/stapled,
                             12/18/14.
    2/25/2015     7/23/2015 Cancellation of: VENDOR: LIGHTHOUSE LEGAL        ($1,137.27)   270931
                             COPY LLC ‐ DATA SOLUTIO; INVOICE#: 2001788;
                             DATE: 12/18/2014 ‐ Blowbacks/stapled; digital
                             color prints; tabs; CD Master, 12/18/14.
    2/25/2015     7/23/2015 Cancellation of: VENDOR: LIGHTHOUSE LEGAL        ($142.46)     270931
                             COPY LLC ‐ DATA SOLUTIO; INVOICE#: 2001797;
                             DATE: 12/19/2014 ‐ Blowbacks/stapled,
                             12/19/14.
    5/12/2015     11/4/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2004725;        $24.36        271980
                             DATE: 5/12/2015 ‐ Documents for attorney
                             review per PBAG
    6/9/2015      11/4/2015 VENDOR: ALTEP CALFORNIA; INVOICE#:               $228.84       271981
                             50013812; DATE: 6/9/2015 ‐ Copies
    6/10/2015     11/4/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2005225;        $35.07        271981
                             DATE: 6/10/2015 ‐ Blowbacks
    6/15/2015     11/4/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2005291;        $10.72        271981
                             DATE: 6/15/2015 ‐ Blowbacks
    7/23/2015     11/20/2015 VENDOR: DOCU 3 SOLUTIONS, INC.; INVOICE#:       $607.52       272256
                             8781; DATE: 7/23/2015 ‐ Copies for depo prep.
    9/24/2015     11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007198;       $83.89        272255
                             DATE: 9/24/2015 ‐ Copies of documents for
                             deposition
    9/24/2015     11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007200;       $49.36        272255
                             DATE: 9/24/2015 ‐ Documents for attorney
                             review




                                                 15
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 17 of
                                       18


       Date     Bill Date Narrative                                       Billed Amt    Bill Num
    9/24/2015  11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007201;      $19.70        272255
                          DATE: 9/24/2015 ‐ Documents for attorney
                          review
    9/24/2015 11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007202;       $33.02        272255
                          DATE: 9/24/2015 ‐ Documents for attorney
                          review
    9/24/2015 11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007203;       $15.16        272255
                          DATE: 9/24/2015 ‐ Documents for attorney
                          review
    9/24/2015 11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007204;       $9.20         272255
                          DATE: 9/24/2015 ‐ Documents for attorney
                          review
    9/25/2015 11/25/2015 VENDOR: OMNIVERE, LLC; INVOICE#: 2007208;       $14.18        272255
                          DATE: 9/25/2015 ‐ Documents for attorney
                          review
    9/28/2015 11/25/2015 VENDOR: ADVANCED DISCOVERY SERVICES,            $94.06        272255
                          INC.; INVOICE#: B159065; DATE: 9/28/2015 ‐
                          Copying of documents for J. David deposition
    10/6/2015 11/25/2015 VENDOR: LEGAL IMAGES OF BALTIMORE LLC;          $426.58       272295
                          INVOICE#: 106332; DATE: 10/6/2015 ‐ Copies
                          for Maronick deposition
    11/23/2015 12/21/2015 VENDOR: OMNIVERE, LLC; INVOICE#:               $885.06       272631
                          INV0001129; DATE: 11/23/2015 ‐ Documents
                          requested by JNEL
    11/30/2015 12/21/2015 VENDOR: OMNIVERE, LLC; INVOICE#:               $9.53         272631
                          INV0001243; DATE: 11/30/2015 ‐ Documents
                          for attorney review
    12/3/2015 1/22/2016 VENDOR: XACT DATA DISCOVERY; INVOICE#: 24‐       $783.68       273036
                          27132; DATE: 12/3/2015 ‐ Copies for 12/1/15
                          hearing.
    1/27/2016 3/24/2016 VENDOR: OMNIVERE, LLC; INVOICE#:                 $940.91       273683
                          INV0002807; DATE: 1/27/2016 ‐ Documents
                          for atty review and 11th Cir. Court.
    5/3/2016   6/29/2016 VENDOR: FIRST DIMENSION GROUP LLC;              $986.99       274655
                          INVOICE#: 6494; DATE: 5/3/2016 ‐ Document
                          for oral argument preparation, 05/03/16.
    Total                                                                $7,528.43




                                              16
   6795351v1/102930
Case 1:14-cv-21385-JAL Document 383-3 Entered on FLSD Docket 08/23/2019 Page 18 of
                                       18




       Compensation of Interpreters, and Salaries, Fees, Expenses, and Costs of Special Interpretation
                                       Services – 28 U.S.C. § 1920(6)

    Bill Date         Narrative                                                     Billed Amt   Bill Num

    5/29/2015         VENDOR: ProTranslating; INVOICE#: 68830; DATE: 5/29/2015      $650.00      22109502
                      ‐ Fee for Spanish Federal Interpreting services on 05/22/15
    Total                                                                           $650.00




                                                       17
   6795351v1/102930
